Per Curiam.
Respondent was admitted to practice by this Court in 1978. He maintains an office for the practice of law in the Village of Northville, Fulton County.
By decision dated May 31, 2012, this Court suspended respondent from the practice of law for two years, which suspension was conditionally stayed (Matter of Paul, 95 AD3d 1647 [2012]). Respondent moves for termination of the stayed suspension and provides a supporting affidavit indicating that he has fully complied with the conditions of the stay. Petitioner does not oppose the motion, which we now grant.
McCarthy, J.E, Garry, Egan Jr., Lynch and Devine, JJ., concur.
Ordered that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated May 31, 2012 is terminated, effective immediately.